Citation Nr: 1737994	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for a pulmonary respiratory disorder, claimed initially as pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 through June 1980 and from January 1984 through January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded this matter in November 2014 so that the Veteran could be afforded a Board hearing.  That hearing was held in March 2015.  A transcript of those proceedings is associated with the record.

The RO also undertook additional post-hearing development of the Veteran's appeal.  The matter now returns to the Board for de novo review.


FINDINGS OF FACT

1.  The Veteran has hypertension that is not related etiologically to an injury or illness sustained by the Veteran during his active duty service.

2.  The Veteran has obstructive sleep apnea that is not related etiologically to an injury or illness sustained by the Veteran during his active duty service.

3.  The Veteran has diabetes that is not related etiologically to an injury or illness sustained by the Veteran during his active duty service.

4.  The Veteran has arthritis, hallux valgus, tinea pedis, tinea unguium, and peripheral neuropathies in his feet that have resulted from non-service-connected diabetes.

5.  The Veteran has chronic obstructive pulmonary disease (COPD) and residuals associated with pneumonia with right parapneumonic effusion, status-post right thorascopic surgery decortication in 2008 that are not related etiologically to an injury or illness sustained by the Veteran during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for service connection for diabetes are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for a bilateral foot disorder are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for a pulmonary respiratory disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, VA's duty to notify was satisfied by a letter that was mailed to the Veteran in October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the Veteran by obtaining all available treatment records and evidence identified by the Veteran.  Those records have been associated with the claims file.  Appropriate VA examinations of the Veteran's claimed disabilities were conducted in February 2017.

Of significance, the Veteran's service treatment and service personnel records are not available for review.  The record shows that the RO made a request for those records to the National Personnel Records Center (NPRC) in October 2010.  NPRC responded that it did not possess the records and provided no information concerning their possible location.  In January 2011, the RO entered into the record a formal finding that the Veteran's service department records are unavailable and that further attempts to locate them at that time were futile.  The RO then wrote to the Veteran in a January 2011 letter to inform him of the unavailability of his service department records, and also, to ask him to provide any alternative documentation or information in his possession that might assist VA in reconstructing his service department file.

The Veteran's representative has argued that the RO did not provide the Veteran with a formal NA Form 13055, which is customarily provided to veterans so that they can provide information that might assist in the reconstruction of the service department file.  On that basis, he urges that the Board remand this matter so that the Veteran may be given the opportunity to complete and return to VA a NA Form 13055.

Although the Veteran was not given a formal NA Form 13055, the Board finds that he is not prejudiced by that error.  In that regard, the RO's January 2011 letter asked the Veteran to provide various forms of alternate documentation of the kind that would have been requested from him in a formal NA Form 13055.  Indeed, the letter provided a list of examples of the type of documentation and information being sought (i.e., statements or affidavits from military medical personnel and service buddies, accident reports, employment physical examinations and other medical evidence, letters written during service, photographs, pharmacy records, insurance records).  The Veteran responded to the letter by mailing photocopies of six pages of service treatment records that were apparently in his possession and has provided no other documentation or information.  Under the circumstances, the Board finds that the Veteran was provided an opportunity to assist meaningfully in the reconstruction of his service department file, and therefore did not suffer harm as a result of the RO's failure to provide him with a precise NA Form 13055.  As such, a remand at this time to provide the Veteran such a form would constitute unnecessary delay in the adjudication of his appeal.

Subject to the above, the Board observes that in instances where a claimant's service department records are unavailable, the Board is under a heightened obligation to explain its findings and to carefully consider whether the evidence is in equipoise, and if so, to resolve the matter in the claimant's favor.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

As VA's duties to notify and assist the Veteran are discharged appropriately, the Board will address the merits of the claim.


II.  Service Connection

Service connection is granted generally if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three essential elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016).

Service connection for certain listed chronic diseases, such as arthritis, cardiovascular-renal diseases such as hypertension, and diabetes mellitus may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (a) (2016).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b) (2016).

Service connection may also be granted for a disease that is first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (2014).

	A.  Hypertension

The Veteran asserts in his March 2011 notice of disagreement that his hypertension began during his active duty service.  He testified during his Board hearing that he began treating his hypertension within a year or two after his separation from service.  In a June 2016 statement, the Veteran advised that Dr. R. had deceased and his records are unavailable.

Limited service treatment records received from the Veteran do not reflect any in-service findings that are consistent with hypertension.  The available post-service treatment records show only that the Veteran has been followed for hypertension at the VA Medical Center (VAMC) in Fayetteville, North Carolina since the Veteran first established care at that facility in March 2007.  Although the initial physical examination rendered in April 2007 showed that the Veteran already had a history of hypertension when he established treatment at that facility, there is no indication in the record as to when the hypertension began.

A VA examination for hypertension was afforded to the Veteran in September 2016.  During the examination, the Veteran reported that his hypertension was diagnosed initially in 2000 but also repeated his previous assertion that he was receiving treatment for hypertension from Dr. R, who prescribed Lipitor.  On review of the claim file, the examiner noted that pharmacy records from 2006 showed that the Veteran was taking hypertension medications at that time.  Although blood pressure readings taken during the examination were within normal limits, the examiner provided a hypertension diagnosis based on the Veteran's medical history.  

The examiner opined that it is less likely than not that the Veteran's hypertension was incurred during service or caused by an injury or event that occurred during service.  In support of her conclusion, the examiner emphasized that the available service treatment records make no reference to hypertension and the Veteran reported that his initial diagnosis was received in 2000.  She notes further that even if the Veteran treated with Dr. R. shortly after service, Lipitor is not a hypertension medication as suggested by the Veteran, but rather, medication used to control cholesterol.  Under the circumstances, the examiner indicates that there is no evidence that the Veteran had hypertension prior to 2000.

The preponderance of the evidence shows that the Veteran's hypertension began in 2000, more than 13 years after the Veteran was separated from service.  Although the Veteran asserts that his hypertension began during service, there is simply no evidence in the record that supports that contention.  Indeed, the Veteran contradicts his own assertion by reporting during the VA examination that his hypertension was diagnosed initially in 2000.  To the extent that the Veteran asserts also that his hypertension was manifest within a year from his separation from service, the evidence also does not support that assertion.  In that regard, the record does not contain any records from Dr. R.  In conjunction with the same, records from the Veteran's initial intake examination in April 2007 indicate that the Veteran was being admitted with a pre-existing history of hypertension, however, make no mention of any earlier treatment with Dr. R. or intimate any information as to when the Veteran's hypertension began.  Certainly, the record makes no mention of any subjectively reported history by the Veteran of any prior treatment for hypertension with Dr. R.  Under the circumstances, the Board does not assign probative value to the Veteran's assertion that he was being treated for hypertension shortly after service by Dr. R.  Finally, as noted by the VA examiner, even if the Veteran's treatment with Dr. R. could be assumed, the Veteran appears to have been under the mistaken belief that he was being treated by Dr. R. for hypertension.

The evidence shows that the Veteran's hypertension was diagnosed initially in 2000 and has no etiological relationship with his active duty service.  The Veteran is not entitled to service connection for hypertension.

	B.  Sleep disorder

During his Board hearing and in a February 2017 statement, the Veteran asserts that he began experiencing sleep problems in 1979 or 1980 while he was stationed on Parris Island, South Carolina.  He also asserts that he sought treatment during service for his sleep problems and was given sleeping pills in 1985.

The limited service treatment records in the claim file reflect no findings or complaints related to any sleep problems.  The Veteran did not report any sleep disturbances during his April 2007 initial intake evaluation at the Fayetteville VAMC.  Subsequent VA treatment records reflect no treatment for sleep problems until January 2017, at which time, a sleep study revealed obstructive sleep apnea.

During a February 2017 VA examination, the Veteran reported that he had experienced snoring, gasping in his sleep, frequent nighttime awakening, and daytime sleepiness for approximately 10 to 20 years.  The examiner reviewed the January 2017 sleep study and confirmed the obstructive sleep apnea diagnosis.

The examiner opined that it is less likely than not that the Veteran's sleep apnea is related etiologically to his active duty service.  In that regard, she notes that the available service treatment records make no mention of sleep-related complaints.  The examiner observed further that key risk factors for obstructive sleep apnea include age, male gender, obesity, and abnormalities in the craniofacial and upper airway soft tissue.  Other noted risk factors identified by the examiner included smoking, nasal congestion, and chronic lung disease.  The examiner noted that the Veteran had several of the aforementioned risk factors.

The weight of the evidence shows that the Veteran's obstructive sleep apnea was neither sustained during his active duty service nor caused by an injury, illness, or event that occurred during service.  As noted above, the available service treatment records are silent for sleep-related complaints.  In conjunction with the same, the Veteran did not report any history of sleep-related problems during his initial VA intake examination in April 2007.  Finally, the record contains conflicting accounts by the Veteran as to when his sleep problems began.  In his claim submissions and hearing testimony, he asserts that he was treated for sleep problems during service in the 1970s and 1980s.  During his VA examination, however, he reported that he had been experiencing sleep-related symptoms for only 10 to 20 years, which suggests that the onset of his sleep problems occurred after his separation from service.  Given the Veteran's conflicting and inconsistent statements, the Board does not assign probative weight to the Veteran's assertion that his sleep problems began at some point during service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in weighing the probative weight to be assigned to lay evidence, the Board must consider elements of competency and credibility).

The preponderance of the evidence shows that the Veteran's obstructive sleep apnea was neither incurred during his active duty service nor caused by or resulted from an injury, illness, or event that occurred during his active duty service.  As such, the Veteran is not entitled to service connection for a sleep disorder.

	C.  Diabetes

The Veteran asserts that he began experiencing urinary frequency, which he believes was an early manifestation of diabetes, during his period of active duty service.  He asserts further that diabetes was diagnosed initially by Dr. R. within a year or two from his active duty service and that he was prescribed Metformin (a diabetes medication) at that time.  As mentioned, the Veteran has reported that Dr. R. is deceased and records from his former facility are unavailable.  Inconsistent with that chronology, the Veteran also reported in a February 2017 statement that he was treated initially for diabetes during service in Okinawa in 1985.

Similar to his hypertension, post-service VA treatment records show that the Veteran was entered into the VA medical system in March 2007 with a previous history of diabetes.  Again, however, the Veteran did not report any specific previous treatment or provide information as to when his diabetes began.  Records for subsequent VA treatment through January 2017 show that the Veteran has been followed for insulin-controlled diabetes.  Those records do not provide any opinion as to the etiology of the diabetes.  Interestingly, however, a March 2016 record expresses that the Veteran was reporting at that time that he had been diagnosed with diabetes eight or nine years ago.

VA examinations conducted in February 2017 confirmed the Veteran's diabetes mellitus, type II diagnosis with associated diabetic retinopathy, peripheral neuropathies in the Veteran's lower extremities, nephropathy, and erectile dysfunction.

The examiner concluded that it is less likely than not that the Veteran's diabetes and associated manifestations are related etiologically to his active duty service.  On review of the claim file, the examiner noted that pharmacy records do note that the Veteran was taking diabetes medications since May 2006.  She noted also that the Veteran had indicated during the March 2016 endocrinology treatment that he was diagnosed initially eight or nine years prior (i.e., in 2007 or 2008).  Apparently due to the unavailability of Dr. R.'s treatment records from the 1980s, the examiner stated that it was difficult to determine when the Veteran was first diagnosed with diabetes without resorting to speculation.  Still, based on the pharmacy records indicating initial prescription of diabetes medications in 2006 and the Veteran's recent statement that he was diagnosed sometime in 2007 or 2008, the examiner concluded that it is less likely than not that the Veteran's diabetes was incurred during or caused by his active duty service.

Overall, the evidence shows that the Veteran's diabetes was diagnosed sometime in the mid-2000s and has no etiological relationship to his active duty service.  As pointed out by the VA examiner, pharmacy records in the claim file show that the Veteran began receiving medication for his diabetes in 2006.  Essentially consistent with that chronology, the Veteran appears to acknowledge during VA treatment in March 2016 that his diabetes was diagnosed sometime in 2007 or 2008, which is essentially contemporaneous with his initial prescription for diabetes medication.

Although the Veteran has raised assertions that his diabetes began prior to 2006, those assertions are not entitled to significant probative weight.  In that regard, the Veteran appears to provide contradictory accounts as to when, prior to 2006, his diabetes began.  During his Board hearing, he testified that although he began experiencing urinary frequency during service, diabetes was first diagnosed by Dr. R. shortly after he separated from service.  In contrast, he reports in a February 2017 statement that he was treated for diabetes while he was stationed in Okinawa in 1985.  Moreover, the Veteran's assertions concerning the onset of his diabetes prior to 2006 are inconsistent with the aforementioned pharmacy records and medical history provided by him during treatment in February 2017.  For these reasons, the Board is not inclined to assign probative weight to the Veteran's assertions that his diabetes began at some point before the mid-2000s.  Layno, 6 Vet. App. at 469.

The preponderance of the evidence shows that the Veteran's diabetes is not related etiologically to his active duty service.  As such, the Veteran is not entitled to service connection for diabetes.

	D.  Bilateral foot disorder

In his initial August 2010 claim, the Veteran asserted entitlement to service connection for an unspecified bilateral foot disorder.  In subsequent claim submissions and hearing testimony, he suggests potential service connection for various disorders in his feet.  During his Board hearing, he reported that he had a fungus condition in his toenails which he felt were residuals from cold injuries sustained by him during service in Korea.  He reported also that he had arthritis in his feet that was diagnose din 2000, as well as symptoms of numbness that were possibly associated with diabetes.

The limited service treatment records in the claims file show that the Veteran was treated in November 1976 for undiagnosed aching in his feet and in January 1978 for an ingrown toenail.  Post-service treatment records reflect no active medical treatment for the Veteran prior to his April 2007 initial intake medical examination at the Fayetteville VAMC.  Records from that examination reflect no foot-related complaints by the Veteran.  Also, a neurological examination and examinations of the Veteran's skin and extremities were normal.

Records for subsequent VA treatment show that a physical examination of the Veteran's feet in May 2008 revealed dry skin and fungus in the Veteran's toenails.  Subsequent diabetic foot examinations were normal until August 2015, at which time, an examination revealed tenderness and onychomycosis on both feet and absence of sensation over the toes and metatarsal pads.  X-rays conducted in September 2016 revealed mild osteoarthritic changes in first metatarsal phalangeal joints in both of the Veteran's feet.

During a VA examination conducted in February 2017, the Veteran reported that he had been experiencing burning, tingling, and numbness in his feet over the past year.  He also reported blisters and dry skin that had been ongoing for three months.  Although the Veteran reported that he sustained frostbite injuries on his feet during service in Korea and Japan, he acknowledged that treating physicians had told him previously that his symptoms were likely related to his diabetes.

A physical examination of the Veteran's feet revealed bilateral pes planus that was manifested by pain during use.  Hallux valgus was also observed in both feet.  The Veteran's toenails were thickened and yellow/brown in color.  The examiner also noted the presence of generalized dry skin that was flaking and most pronounced on the Veteran's heels.  A neurological examination revealed moderate numbness and paresthesias in both of the Veteran's lower extremities and decreased sensation to light touch in both of the Veteran's feet.  The September 2016 x-rays of the Veteran's feet were reviewed and noted for showing calcaneal spurs and mild arthritic changes.

The examiner concluded that the neurological findings were consistent with diabetic peripheral neuropathies in the Veteran's lower extremities.  The examiner also diagnosed bilateral hallux valgus, osteoarthritis, tinea pedis, and tinea unguium.  The examiner noted that the hallux valgus and osteoarthritis conditions are asymptomatic.  Overall, the examiner opined that the Veteran's primary symptoms of pain, numbness, and tingling, which the Veteran reported began one year prior, are manifestations of diabetic peripheral neuropathies as opposed to ongoing residuals associated with in-service frostbite injuries.  Given the same, the examiner concluded, the Veteran's foot condition is less likely than not incurred or aggravated by service.

The examiner's conclusions are supported by rationale that is consistent with the other evidence in the record and accepted medical principles.  Those conclusions are not rebutted by any contrary evidence in the record, to include any express assertions or theories raised by the Veteran.  Accordingly, the Board is persuaded by the examiner's opinion.

The preponderance of the evidence shows that the Veteran's bilateral peripheral neuropathies, hallux valgus, osteoarthritis, tinea pedis, and tinea unguium are not related etiologically to his active duty service.  As such, the Veteran is not entitled to service connection for a bilateral foot disorder.

	E.  Pulmonary respiratory disorder

In his claim submissions and Board hearing testimony, the Veteran asserts that he was treated in 2008 for pneumonia and associated breathing difficulties which he attributes to upper respiratory conditions that he sustained during service.  He reports ongoing symptoms that include difficulty breathing, coughing, and recurring episodes of pneumonia.

The available service treatment records show that the Veteran was treated for a cold during service in January 1977.  In January 1978, he was treated for an upper respiratory infection with reported symptoms of sore throat, difficulty breathing, coughing, eye pain, nasal congestion, and nasal drainage.

Post-service treatment records are silent for respiratory or pulmonary complaints through the Veteran's April 2007 initial intake examination at the Fayetteville VAMC.  The intake examination report notes a history of tobacco abuse, however, does not record any reported history by the Veteran of any respiratory or pulmonary problems.  Indeed, physical examinations of his head, ears, nose, mouth, neck, and lungs were normal.

In November 2008, the Veteran was admitted to the VAMC in Durham, North Carolina for complaints of pleuritic chest pain, shortness of breath, fever, chills, and night sweats that had been ongoing for three or four days.  A chest CT study revealed right pleural effusion and mediastinal lymphadenopathy.  Attending physicians diagnosed empyema and performed VATS decortication surgery to drain fluid from his right lung.  The records contain no opinions concerning the etiology of the Veteran's emphysema, however, do report that the Veteran had a 30 year history as a pack a day cigarette smoker.

During a February 2017 VA examination, the Veteran reported, and the examiner noted, essentially the same medical history as that reported above.  Reported current symptoms included dyspnea after exertion.  A physical examination was grossly normal, except for a scar on the Veteran's chest that was residual from his 2008 surgery.  Chest x-rays taken in September 2016 were reviewed by the examiner and interpreted as showing COPD.  Based on history, the examiner diagnosed COPD and residuals of pneumonia with right parapneumonic effusion, status-post right video assisted thoracoscopic surgery decortication.

The examiner concluded that it is less likely than not that the Veteran's COPD and pneumonia residuals are related etiologically to his active duty service.  As rationale, the examiner points out that common colds are simply a benign self-limited syndrome.  In contrast, community-acquired pneumonia is associated with a defect in host defenses, exposure to a virulent microorganism, or an overwhelming inoculum.  The examiner notes further that in addition to such factors, certain conditions such as smoking and COPD can lead to an increased risk for pneumonia.  The examiner concluded that given the Veteran's exposure to those risks, it is less likely than not that his pneumonia residuals and COPD are due to the self-limiting colds and upper respiratory infections during his active duty service.

The Board is persuaded by the VA examiner's conclusions, which are supported by rationale that is based on facts obtained from an objective examination of the Veteran and complete medical history obtained from the Veteran and the examiner's review of the claim file.  As those conclusions and rationale are consistent with the other evidence in the record, the Board is inclined to assign them significant probative weight.

In contrast, the Veteran's assertions that his current respiratory and pulmonary conditions are related in some way to his active duty service are entitled significantly less probative weight.  Although the Veteran has asserted that he had multiple attacks of pneumonia during service, the available service treatment records do not reflect the same.  In that regard, although there are available in-service entries which note treatment from colds and upper respiratory infections, those records make no reference to any previous or recurring history of pneumonia nor do they reflect any diagnoses of such a condition.  Indeed, the Veteran did not report any previous history of recurring or chronic respiratory or pulmonary disorders during his April 2007 initial VA intake medical examination.  Consistent with the same, an objective medical examination conducted at that time of the Veteran's head, ears, nose, mouth, neck, and lungs were normal.  Based on the foregoing, the evidence does not support the Veteran's contention that he had recurring bouts of pneumonia during service.  Furthermore, the question of whether the Veteran's current COPD and residuals stemming from his pneumonia in 2008 are related in any way to his active duty service is a complex one that requires the application of learned medical principles.  That question is complicated further in this case by the Veteran's age, length of time between his period of service and the onset of disease, and his significant smoking history.  Although the Veteran is certainly competent to report the onset and occurrence of symptoms, he is not competent to render an opinion as to the more complex question of whether his current COPD and pneumonia residuals are related etiologically to his active duty service.  For all of the foregoing reasons, the Board does not assign the Veteran's assertions concerning etiology significant weight. Layno, 6 Vet. App. at 469; see also, Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating, "a layperson is generally not capable of opining on matters requiring medical knowledge.").

The weight of the evidence shows that the Veteran has COPD and residuals from pneumonia in 2008 that are not related etiologically to his active duty service.  As such, the Veteran is not entitled to service connection for a pulmonary respiratory disorder.


ORDER

Service connection for hypertension is denied.

Service connection for a sleep disorder is denied.

Service connection for diabetes is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a pulmonary respiratory disorder is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


